DETAILED ACTION
Election/Restrictions
Claims 1-4 and 7-36 are allowable. Claims 16-22, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I-IV, as set forth in the Office action mailed on 5/19/2020, is hereby withdrawn and claims 16-22 (with claim 17 being newly amended as per communication filed 7/7/2022) are hereby rejoined and fully examined for patentability under 37 CFR 1.104. Claims 7-14, 24-30, and 32-36 were previously rejoined as per Office Action dated 4/26/2022. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

16. (Rejoined Previously Presented) The method of claim 15, further including: 
receiving the discrete signal carrying the message at an electronic marshalling apparatus; 
causing the electronic marshalling apparatus to decode the message to identify the plurality of sets of information; and 
causing the electronic marshalling apparatus to transmit to the process controller: (i) the plurality of sets of information, and (ii) a plurality of tags mapped to the plurality of sets of information.

17. (Rejoined Currently Amended) The method of claim 16, wherein the electronic marshalling apparatus includes [[a]] the signal characterization component that receives the discrete signal and decodes the message.

18. (Rejoined Previously Presented) The method of claim 16, further including: analyzing a profile of the process control device to determine which of the plurality of tags maps to which of the plurality of sets of information.

19. (Rejoined Previously Presented) The method of claim 15, wherein the process control device includes a memory storing a profile including one or more tags, wherein the one or more tags include: (i) a device tag uniquely identifying the process control device, or (ii) a plurality of signals tags, the plurality of signals tags including a first signal tag uniquely identifying a first one of the plurality of discrete I/O channels communicatively coupling the process control device to the one or more field devices and a second signal tag uniquely identifying a second one of the plurality of discrete I/O channels communicatively coupling the process control device to the one or more field devices.

20. (Rejoined Previously Presented) The method of claim 19, further comprising: wirelessly receiving at the process control device information regarding the profile, wherein the information includes a new value for a one of the one or more tags, wherein the new value represents an updated unique identifier for the process control device or for a one of the plurality of discrete I/O channels; updating the profile according to the information.

21. (Rejoined Previously Presented) The method of claim 15, wherein encoding the message with the plurality of sets of information comprises: generating for each set of information a first subset of bits representing the information and a second subset of bits representing a bitwise inversion of the information.

22. (Rejoined Previously Presented) The method of claim 15, further including providing power via one of the plurality of discrete I/O channels to one of the one or more field devices.

Allowable Subject Matter
Claim 1-4 and 7-36 are allowed.
The following is an examiner’s statement of reasons for allowance: 
While the prior art of record teaches receiving discrete signals, decoding messages, encoding messages, and transmitting discrete signals, the prior art of record fails to teach or suggest, individually or in combination, the structural configuration used to implement the functions, in combination with the remaining limitations as set forth in claims 1, 15, 23, and 31.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT W CHANG whose telephone number is (571)270-1214. The examiner can normally be reached (M-F) 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

VINCENT WEN-LIANG CHANG
Examiner
Art Unit 2119



/MOHAMMAD ALI/               Supervisory Patent Examiner, Art Unit 2119